Exhibit 10.1

LIMITED WAIVER AND SECOND AMENDMENT TO CREDIT AND SECURITY AGREEMENT

THIS LIMITED WAIVER AND SECOND AMENDMENT TO CREDIT AND SECURITY AGREEMENT, dated
as of February 20, 2020 (this “Agreement”), is entered into among FREIGHTCAR
AMERICA, INC., a Delaware corporation (the “Company”), JAC OPERATIONS, INC., a
Delaware corporation (“JAC”), FREIGHT CAR SERVICES, INC., a Delaware corporation
(“FCS”), JOHNSTOWN AMERICA, LLC, a Delaware limited liability company
(“Johnstown”), FREIGHTCAR RAIL SERVICES, LLC, a Delaware limited liability
company (“FCRS”), FREIGHTCAR ROANOKE, LLC, a Delaware limited liability company
(“Roanoke”), FREIGHTCAR ALABAMA, LLC, a Delaware limited liability company
(“Alabama”) (each of the Company, JAC, FCS, Johnstown, FCRS, Roanoke, and
Alabama, may be referred to herein individually, as a “Borrower” and
collectively, as the “Borrowers”), FREIGHTCAR SHORT LINE, INC., a Delaware
corporation (“FCSL”) and FCAI HOLDINGS, LLC, a Delaware limited liability
company (“FCAI” and with FCSL, the “Guarantors”) (collectively, together with
the Borrowers, the “Loan Parties”) and BMO HARRIS BANK N.A., as Lender (in such
capacity, together with its successors and assigns in such capacity, the
“Lender”).

Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed thereto in the Credit Agreement (as defined below).

RECITALS

WHEREAS, the Loan Parties and the Lender are parties to that certain Credit and
Security Agreement, dated as of April 12, 2019 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”);

WHEREAS, a Dominion Trigger Period is currently in effect pursuant to the
definition thereof in Section 1.01 of the Credit Agreement pursuant to clause
(ii) of such definition;

WHEREAS, pursuant to the terms of the Credit Agreement, such Dominion Trigger
Period shall continue until the date that (i) no Event of Default has occurred
and is continuing and not waived, (ii) Adjusted Excess Availability has been
greater than or equal $25,000,000 for thirty (30) consecutive days (the
“Availability Condition”) and (iii) the Outstanding Amount of Revolving Loans
has been less than or equal to $10,000,000 for thirty (30) consecutive days;

WHEREAS, the Loan Parties have requested and, subject to the terms and
conditions set forth herein, the Lender has agreed to (i) waive the Availability
Condition with respect to the Dominion Trigger Period in effect on the date
hereof and (ii) amend the Credit Agreement as set forth herein;

NOW, THEREFORE, in consideration of the agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

AGREEMENT

1.    Limited Waiver. Subject to satisfaction of the conditions precedent set
forth in Section 3 hereof and solely with respect to the Dominion Trigger Period
in effect as of the date hereof, the Lender hereby waives the Availability
Condition and any obligations of the Loan Parties or any of their Subsidiaries
that resulted solely from such Dominion Trigger Period. The waiver set forth in
this Section 1 is effective solely for the purposes set forth herein and shall
be limited precisely as written and shall not be deemed to (w) waive, release,
modify or limit any Loan Party’s obligations to otherwise comply with any other
terms and conditions of the Credit Agreement and the other Loan Documents,
(x) except as

 

1



--------------------------------------------------------------------------------

expressly provided herein, be a consent to any amendment, waiver or modification
of any term or condition of the Credit Agreement or of any other Loan Document,
(y) waive any future Event of Default or (z) prejudice any right or rights that
the Lender may have or may have in the future under or in connection with the
Credit Agreement or any other Loan Document, except as expressly provided
herein. For the avoidance of doubt, as a result of the foregoing waiver of the
Availability Condition, no Dominion Trigger Period shall be deemed to be in
effect as of the Second Amendment Effective Date.

2.     Amendments to Credit Agreement.

(a)    Section 1.01 of the Credit Agreement is hereby amended by adding the
following new defined term to Section 1.01 of the Credit Agreement in the
appropriate alphabetical order:

“Second Amendment Effective Date” means February 20, 2020.

(b)    Section 1.01 of the Credit Agreement is hereby amended by deleting the
definitions of “Adjusted Excess Availability” and “Borrowing Base” in their
entirety and replacing them with the following, respectively:

“Adjusted Excess Availability” means, at any time of calculation, the sum of
(a) Excess Availability plus (b) (x) for the period commencing on the Second
Amendment Effective Date and continuing until the earlier of (1) March 31, 2020
and (2) the date of the first Borrowing following the Second Amendment Effective
Date, Qualified Unrestricted Cash, and thereafter (y) the lesser of
(1) Qualified Unrestricted Cash of the Borrowers and (2) $12,500,000.

“Borrowing Base” means, at any time of calculation, an amount equal to:

(a)    eighty-five percent (85%) of the Value of Eligible Accounts (less all
cash received but not yet applied in respect of such Eligible Accounts); plus

(b)    ninety percent (90%) of the Value of Eligible Accounts supported by
credit insurance or letters of credit acceptable to the Lender (less all cash
received but not yet applied in respect of such Eligible Accounts); plus

(c)    up to the lesser of (i) eighty-five percent (85%) of the NOLV of Eligible
Inventory, (ii) seventy-five percent (75%) of the Cost of Eligible Inventory and
(iii) $30,000,000; provided that Excess Availability under this clause
(c) provided by work-in-process Inventory shall not contribute more than
$5,000,000 at any time; plus

(d)    (x) for the period commencing on the Second Amendment Effective Date and
continuing until March 31, 2020, the lesser of (i) 100% of Qualified
Unrestricted Cash and (ii) $4,000,000 and (y) thereafter, $0; minus

(e)    the amount of all Availability Reserves; minus

(f)    the Specific Reserve.

The term “Borrowing Base” and the calculation thereof shall not include any
assets or property acquired in an Acquisition or otherwise outside the Ordinary
Course of Business unless (x) if so required by the Lender, the Lender has
conducted Field Exams and appraisals reasonably required by it (with results
reasonably satisfactory to the Lender) and (y) the Person owning such assets or
property shall be a (directly or indirectly) wholly-owned Domestic Subsidiary of
the Company and shall have become a Borrower.

 

2



--------------------------------------------------------------------------------

(c)    Section 8.03 of the Credit Agreement is hereby amended by deleting
Section 8.03(l) in its entirety and replacing it with the following:

“(l)    Investments in Designated Entities in an amount not to exceed $6,000,000
in the aggregate to the extent made on or prior to March 31, 2020, so long as
the JV Payment Conditions are satisfied with respect thereto.”

3.    Effectiveness; Conditions Precedent. This Agreement shall be effective
upon the satisfaction of the following conditions precedent (such date, the
“Second Amendment Effective Date”):

(a)    Receipt by the Lender of the executed counterparts of this Agreement
executed by Loan Parties and the Lender.

(b)    The representations and warranties contained in Article VI of the Credit
Agreement and each other Loan Document, shall be true and correct in all
material respects, except (i) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date, (ii) to the
extent that such representations and warranties are qualified by materiality or
Material Adverse Effect, in which case they shall be true and correct in all
respects, and (iii) the representations and warranties contained in
subsections (a) and (b) of Section 6.05 of the Credit Agreement shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 7.01 of the Credit Agreement.

(c)    Borrowers shall have paid all fees, charges and disbursements of counsel
to the Lender (directly to such counsel if requested by the Lender) pursuant to
the Credit Agreement to the extent invoiced at least one (1) Business Day prior
to or on the date hereof.

4.     Reaffirmation by Loan Parties.

(a)    All the Loan Documents are hereby ratified, approved, reaffirmed and
confirmed in all respects. Without limiting the foregoing, each of the Borrowers
and the other Loan Parties, as debtors, grantors, pledgors, guarantors,
assignors, or in other similar capacities in which such parties grant liens or
security interests in their properties or otherwise act as accommodation parties
or guarantors, as the case may be, under the Loan Documents, hereby ratifies and
reaffirms all of its payment and performance obligations and obligations to
indemnify, contingent or otherwise, under each of such Loan Documents to which
such party is a party, and each such party hereby ratifies and reaffirms its
grant of liens on or security interests in its properties pursuant to such Loan
Documents to which it is a party as security for the Obligations under or with
respect to the Credit Agreement, and confirms and agrees that such liens and
security interests hereafter secure all of the Obligations, including, without
limitation, all additional Obligations hereafter arising or incurred pursuant to
or in connection with this Agreement, the Credit Agreement or any other Loan
Document. The Borrowers and other Loan Parties each further agrees and reaffirms
that the Loan Documents to which it is a party now apply to all Obligations as
defined in the Credit Agreement, (including, without limitation, all additional
Obligations hereafter arising or incurred pursuant to or in connection with this
Agreement, the Credit Agreement or any other Loan Document). Each such party
(i) further acknowledges receipt of a copy of this Agreement and all other
agreements, documents, and instruments executed and/or delivered in connection
herewith and (ii) consents to the terms and conditions of same.

 

3



--------------------------------------------------------------------------------

(b)    Neither the Borrowers nor any other Loan Party has any rights of offset,
defenses, claims, counterclaims or challenges against the payment of any sums
owing under the Loan Documents, or the enforcement of any of the terms or
conditions thereof as of the date hereof. Each of the Borrowers and the other
Loan Parties further agrees that, to the extent any such offset, defenses,
claims, counterclaims or challenges against the payment of any sums owing under
the Loan Documents, or the enforcement of any of the terms or conditions thereof
of any kind exists as of the date hereof, each of the Borrowers and the other
Loan Parties hereby waives and releases each and all of them in consideration
for the Lender entering into this Agreement.

(c)    Neither this Agreement nor any other agreement executed in connection
herewith or pursuant to the terms hereof, nor any actions taken pursuant to this
Agreement or such other agreement shall be deemed to waive or cure any Default
or any other Events of Default which may now or hereafter exist under the Loan
Documents (other than the waiver pursuant to Section 1 hereof) or of any rights
or remedies in connection therewith or with respect thereto, it being the
intention of the parties hereto that the obligations of Loan Parties under the
Loan Documents are and shall remain in full force and effect.

5.    No Waiver; Loan Documents.

(a)    Other than the waiver pursuant to Section 1 hereof, nothing contained
herein shall be deemed to constitute a waiver of compliance with any term or
condition contained in the Credit Agreement or any of the other Loan Documents
and shall not be deemed to prejudice any right or rights which the Lender may
now have or may have in the future under or in connection with any Loan
Documents or any of the instruments or agreements referred to therein, as the
same may be amended from time to time.

(b)    Except as expressly stated herein, the Lender reserves all rights,
privileges and remedies under the Loan Documents, and the Credit Agreement and
other Loan Documents remain unmodified and in full force and effect in
accordance with their terms. This Agreement is a Loan Document, and, together
with the other Loan Documents, incorporates all negotiations of the parties
hereto with respect to the subject matter hereof and is the final expression and
agreement of the parties hereto with respect to the subject matter hereof. This
Agreement shall not be deemed or construed to be a satisfaction, reinstatement,
novation or release of the Credit Agreement or any other Loan Document, nor, is
it to be construed as a release, waiver or modification of any of the terms,
conditions, representations, warranties or covenants set forth in the Loan
Documents, except as expressly stated herein. Other than the waiver pursuant to
Section 1 hereof, nothing contained in this Agreement shall constitute a waiver
of any rights or remedies of the Lender under the Loan Documents, in equity or
at law.

6.    Representations and Warranties. Each Loan Party represents and warrants as
follows:

(a)    It has taken all necessary corporate or other organizational action to
authorize the execution, delivery and performance of this Agreement.

(b)    This Agreement has been duly executed and delivered by such Loan Party
and constitutes its legal, valid and binding obligation, enforceable in
accordance with its terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, moratorium, reorganization and other similar laws
relating to or affecting creditors’ rights generally and general principles of
equity (whether considered in a proceeding in equity or law).

 

4



--------------------------------------------------------------------------------

(c)    No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by such Loan Party of this Agreement, other than those that have been duly
obtained or made and which are in full force and effect, or if not obtained or
made, individually or in the aggregate, would not reasonably be expected to have
a Material Adverse Effect.

(d)    The execution and delivery of this Agreement does not (i) contravene the
terms of its Organization Documents or (ii) violate any material applicable Law,
except, with respect to the foregoing clause (ii), to the extent such
contravention could not reasonably be expected to have a Material Adverse
Effect.

(e)    After giving effect to this Agreement (i) the representations and
warranties set forth in Article VI of the Credit Agreement and in each other
Loan Document, are true and correct in all material respects (except to the
extent such representations and warranties are already qualified by materiality
or Material Adverse Effect, which representations and warranties shall be true
and correct in all respects) as of the date hereof, except to the extent such
representations and warranties expressly relate solely to an earlier date, in
which case they are true and correct in all material respects as of such earlier
date and (ii), no Default or Event of Default exists as of the date hereof.

(f)    After giving effect to this Agreement and the other transactions related
thereto, Company and its Subsidiaries, on a consolidated basis, are Solvent.

(g)     Since the Closing Date, (i) no new Loan Parties or Subsidiaries have
been formed or acquired, other than FCAI and Designated Entities, (ii) the
address of the principal place of business, the chief executive office and the
location of books and records of each Loan Party has not changed, except as
otherwise specified in writing to the Lender, and (iii) no Loan Party has
changed its name or jurisdiction of organization.

7.    Release. Each Loan Party hereby remises, releases, acquits, satisfies and
forever discharges the Lender, its affiliates, agents, employees, officers,
directors, members, shareholders, partners, predecessors, attorneys, other
advisors and all other Persons acting or purporting to act on behalf of or at
the direction of the Lender (the foregoing, collectively, the “Releasees”), of
and from any and all manner of actions, causes of action, suit, debts, accounts,
covenants, contracts, controversies, agreements, variances, damages, judgments,
claims and demands whatsoever, in law or in equity, and whether known or
unknown, in each case, which any of such parties ever had, now has or, to the
extent arising from or in connection with any act, omission or state of facts
relating to, or in connection with or arising out of the Loan Documents or the
transactions contemplated thereby and taken or existing on or prior to the date
hereof. Without limiting the generality of the foregoing, each Loan Party waives
and affirmatively agrees not to allege or otherwise pursue any defenses,
affirmative defenses, counterclaims, claims, causes of action, setoffs or other
rights they do, shall or may have as of the date hereof relating to, or in
connection with or arising out of the Loan Documents or the transactions
contemplated thereby, including, but not limited to, the rights to contest:
(a) the right of the Lender to exercise its rights and remedies described in
this Agreement, the Credit Agreement or the other Loan Documents; (b) any
provision of this Agreement, the Credit Agreement or the other Loan Documents;
or (c) the conduct of the Lender or any other Releasees relating to, in
connection with, or arising out of the Credit Agreement or any of the other Loan
Documents on or prior to the date hereof.

8.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Agreement by facsimile or other secure electronic
format (.pdf) shall be effective as an original.

 

5



--------------------------------------------------------------------------------

9.    Governing Law; Submission to Jurisdiction; Waiver of Jury Trial. The terms
and provisions of Sections 10.13 (“Governing Law; Jurisdiction; Etc.”) and 10.14
(“Waivers of Jury Trial”) of the Credit Agreement are hereby incorporated herein
by reference, mutatis mutandis, with the same force and effect as if fully set
forth herein, and the parties hereto agree to such terms.

10.    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted by the Credit Agreement.

11.    Headings. The headings of the sections hereof are provided for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Agreement.

12.    Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

13.    Loan Document. This Agreement constitutes a “Loan Document” under and
defined in the Credit Agreement and is subject to the provisions therein
regarding Loan Documents.

[Signature pages follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWERS: FREIGHTCAR AMERICA, INC. By:  

/s/ Chris Eppel

Name:   Chris Eppel Title:   Chief Financial Officer

 

JAC OPERATIONS, INC. By:  

/s/ Chris Eppel

Name:   Chris Eppel Title:   Chief Financial Officer

 

FREIGHT CAR SERVICES, INC. By:  

/s/ Chris Eppel

Name:   Chris Eppel Title:   Chief Financial Officer

 

JOHNSTOWN AMERICA, LLC By:  

/s/ Chris Eppel

Name:   Chris Eppel Title:   Chief Financial Officer

 

FREIGHTCAR RAIL SERVICES, LLC By:  

/s/ Chris Eppel

Name:   Chris Eppel Title:   Chief Financial Officer

[Signature Page to Limited Waiver and Second Amendment to Credit and Security
Agreement]

 

7



--------------------------------------------------------------------------------

FREIGHTCAR ROANOKE, LLC

By:  

/s/ Chris Eppel

Name:   Chris Eppel Title:   Chief Financial Officer

 

FREIGHTCAR ALABAMA, LLC

By:  

/s/ Chris Eppel

Name:   Chris Eppel

 

GUARANTORS: FREIGHTCAR SHORT LINE, INC.

By:  

/s/ Chris Eppel

Name:   Chris Eppel Title:   Chief Financial Officer

 

FCAI HOLDINGS, LLC By:  

/s/ Chris Eppel

Name:   Chris Eppel Title:   Chief Financial Officer

[Signature Page to Limited Waiver and Second Amendment to Credit and Security
Agreement]

 

8



--------------------------------------------------------------------------------

LENDER: BMO HARRIS BANK N.A., as Lender By:  

/s/ Jason Hoefler

Name:   Jason Hoefler Title:   Managing Director

[Signature Page to Limited Waiver and Second Amendment to Credit and Security
Agreement]

 

9